DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed on 12/10/2020, claims 5-7 have been amended. Claims 1-4 have been previously withdrawn. The currently pending claims considered below are Claims 5-8.

4.	The amendment filed 12/10/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “using a logical operation”, as disclosed in proposed amendments to independent claim 5, and similarly in independent claims 6 and 7.
	The applicant has not pointed to any section of the specification of the instant application to support the limitation indicated above. Upon further review of the .
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Regarding claims 5, 6, and 7, the newly added limitation “using a logical operation” was not described in the specification. A further reading of the specification is silent to “a logical operation” used when determining whether a predetermined character or word included in a search request appears in a tag section. Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumura et al. (US Publication 2010/0281030 A1) in view of Ruhlow (US Publication 2005/0154710 A1)
As per claim 5, Kusumura teaches A non-transitory computer-readable recording medium having stored therein a search program that causes a computer to execute a process (see Abstract)
comprising: receiving a search request that includes a predetermined character or word and a predetermined XML tag; (paragraph 0080, 0091, a search query comprised of words and tags is received, Figure 3, paragraphs 0005, 0080, the documents with tags being XML documents)
and determining using a logical operation whether the predetermined character or word included in the search request appears in a tag section indicating appearance positions between a start tag and an end tag corresponding to the predetermined XML tag in target text data, based on index information (paragraph 0036, 0083, 0084, 0090, 0091, a document index is utilized to respond to a search query, the index storing tag and word position information, including a start and end tag, identifying words to the right and left of tags, paragraph 0172, 0173, 0178, 0207, words and tags represented as bit string data, including appearance position information, and paragraph 0123, 
Kusumura does not explicitly indicate index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data.
Ruhlow teaches index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data. (paragraph 0008, 0034, 0035, a bitmap index is utilized when processing a search query for character strings that indicates whether a value exists in a database location based on query conditions being met) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kusumura’s method of searching for words in a document based on tags and appearance positions with Ruhlow’s ability to represent appearances of character strings in a database utilizing a bitmap index. This gives the user the ability to provide faster responses to queries utilizing a bitmap index. The motivation for doing so would be more efficiently process and respond to queries with dynamic bitmap indexes (paragraph 0011).

As per claim 6, Kusumura teaches A search device (see Abstract)
comprising: a processor; (paragraph 0209, system)
a memory, (paragraph 0205, computer program)

and determining using a logical operation whether the predetermined character or word included in the search request appears in a tag section indicating appearance positions between a start tag and an end tag corresponding to the predetermined XML tag in target text data, based on index information (paragraph 0036, 0083, 0084, 0090, 0091, a document index is utilized to respond to a search query, the index storing tag and word position information, including a start and end tag, identifying words to the right and left of tags, paragraph 0172, 0173, 0178, 0207, words and tags represented as bit string data, including appearance position information, and paragraph 0123, 0129-0136, matching key strings and strings in appearance positions of documents, the matching being conditions to be met for a hit)
Kusumura does not explicitly indicate index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data.
Ruhlow teaches index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data. (paragraph 0008, 0034, 0035, a bitmap index is utilized when processing a search 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kusumura’s method of searching for words in a document based on tags and appearance positions with Ruhlow’s ability to represent appearances of character strings in a database utilizing a bitmap index. This gives the user the ability to provide faster responses to queries utilizing a bitmap index. The motivation for doing so would be more efficiently process and respond to queries with dynamic bitmap indexes (paragraph 0011).

As per claim 7, Kusumura teaches A search method to be executed by a computer, the method (see Abstract)
comprising: receiving a search request that includes a predetermined character or word and a predetermined XML tag, by using a processor; (paragraph 0080, 0091, a search query comprised of words and tags is received, Figure 3, paragraphs 0005, 0080, the documents with tags being XML documents)
and determining using a logical operation whether the predetermined character or word included in the search request appears in a tag section indicating appearance positions between a start tag and an end tag corresponding to the predetermined XML tag in target text data, based on index information (paragraph 0036, 0083, 0084, 0090, 0091, a document index is utilized to respond to a search query, the index storing tag and word position information, including a start and end tag, identifying words to the right and left of tags, paragraph 0172, 0173, 0178, 0207, words and tags represented 
Kusumura does not explicitly indicate index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data, by using the processor.
Ruhlow teaches index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data, by using the processor. (paragraph 0008, 0034, 0035, a bitmap index is utilized when processing a search query for character strings that indicates whether a value exists in a database location based on query conditions being met) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kusumura’s method of searching for words in a document based on tags and appearance positions with Ruhlow’s ability to represent appearances of character strings in a database utilizing a bitmap index. This gives the user the ability to provide faster responses to queries utilizing a bitmap index. The motivation for doing so would be more efficiently process and respond to queries with dynamic bitmap indexes (paragraph 0011).

As per claim 8, Kusumura teaches shifting a bit string of bitmap data corresponding to the end tag by one bit to left based on the index information;(paragraph 0084, 0179, left hand side of tag)
subtracting a bit string of bitmap data corresponding to the start tag from the shifted bit string and detecting the subtracted bit string as a bit string corresponding to the tag section; (paragraph 0118, 0143, delete word)
and determining whether the predetermined character or word does not exist in the tag section, by performing AND operation of the bit string corresponding to the tag section and a bit string corresponding to the predetermined character or word and determining whether all bits are “0.” (paragraph 0118, 0144, 0170, not contained is 0)



Response to Arguments
9.	Applicant’s arguments, see page 5, filed 12/10/2020, with respect to the 35 USC 112 rejection of claims 5-7 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 5-7 has been withdrawn. 

10.	Applicant’s arguments starting on page 6 of the response filed on 12/10/2020 with respect to the 35 USC 103 rejection of claims 5-8 have been considered but are not persuasive, based on the previously cited prior art of Kusumura et al. (US Publication 2010/0281030 A1) in view of Ruhlow (US Publication 2005/0154710 A1)

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
Interpretation of Claims-Broadest Reasonable Interpretation 
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

b.	Applicant’s arguments starting on page 6 of the response filed 12/10/2020 is stated as the prior art of Kusumura in view of Ruhlow does not teach determining using a logical operation whether the predetermined character or word included in the search request appears in a tag section indicating appearance positions between a start tag and an end tag corresponding to the predetermined XML tag in target text data, based on index information using bitmap data for each of a character or a word and a XML tag, the bitmap data indicating whether each of the character or the word and the XML tag appears or not at each appearance position in the target text data, as disclosed in claim 5 and similarly in claims 6 and 7.
	In regards to the arguments as it relates to “using a logical operation”, the arguments are directed towards newly proposed limitations disclosed to be new matter. Specifically, the specification does not mention “logical operation” 
	Additionally, the prior art of Kusumura teaches in paragraphs 0002 and 0016 that words and character strings within documents are identified by tags, and that a tag can be utilized to search for specific words and characters within documents. The documents as a whole are organized and tagged with words and character strings, and are stored in XML databases. As further shown in paragraph 0036 and 0038, a document index is utilized to quickly search for words and characters within stored documents through the use of tags and appearance positions of tags. While Kusumura teaches bit string indexes, the prior art of Ruhlow in paragraphs 0008, 0034, and 0035 teaches that a bitmap index is utilized when processing a search query for character strings that indicates whether a value exists in a database location based on query conditions being met. Ruhlow’s ability to represent appearances of character strings in a database utilizing a bitmap index is incorporated into the method of Kusumura that teaches searching for words in a document based on tags and 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	While the Examiner bears the initial burden of establishing an initial case of unpatentability, once that burden has been met, the burden of coming forward with evidence or arguments demonstrating error in the Examiner's rejection shifts to the Applicant. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). Mere lawyer's arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470
(Fed. Cir. 1997).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugaya (US Publication 2016/0154851 A1)
Bangalore (US Publication 2017/0091047 A1)
Amer-Yahia (US Patent 8,549,006 B2)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168